Exhibit 10.2

ADDENDUM TO THE

INVENTORY MANAGEMENT AND PRODUCT PURCHASE AGREEMENT

(PRICE LIST REVISIONS)

This Addendum, dated March 30, 2009 (the “Effective Date”), is being made to the
Inventory Management and Product Purchase Agreement dated May 17, 2002 (VMware
Contract #1322) (the “Agreement”) by and between Ingram Micro Inc. (“Ingram”)
and VMware, Inc. (“VMware”).

This Addendum shall become part of and subject to the terms and conditions of
the Agreement which, except as modified herein, remains unchanged and in full
force and effect. In the event of any conflict between the terms of this
Addendum and the Agreement, the terms of this Addendum shall govern. All terms
not otherwise defined herein shall have the meaning ascribed to them in the
Agreement.

WHEREAS, the parties agree to amend the Agreement by a mutual written agreement
as noted herein;

NOW, THEREFORE, in consideration of the foregoing recitals, and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, intending to be legally bound hereby, the undersigned parties
agree as follows:

PRICE LIST REVISIONS. The parties hereby remove and replace in its entirety
Section 6.4 of the Distribution Agreement, which is incorporated by reference
into the Agreement with the following language. Attachment II and all references
thereto are deleted.

 

  6.4 Ingram’s purchase price of each Product shall be stated in the
then-current price list provided by VMware. VMware may revise the price list
upon thirty (30) days prior written notice to Ingram. Any revision will apply to
orders accepted by VMware upon thirty (30) days after the Effective Date of the
revision. Ingram’s Product resale price shall be solely within its discretion.

 

  (a) VMware may change the terms or form of the price list, including, but not
limited to: (1) pricing, including offering applicable localized pricing;
(2) offering pricing in local currencies; and (3) titling or naming of the price
list (for example, Professional Distributor Price List to Enterprise Distributor
Price List). Notwithstanding the forgoing, the price list shall not supersede
Sections 11 or 12 of the Distribution Agreement.

 

  (b) Ship-To Pricing. The price list for Ingram may include pricing terms that
are contingent on specific countries or regions where Products are shipped, as
those countries or regions are defined within said price list (“Ship-To
Pricing”). If Ship-To Pricing is provided, Ingram’s applicable pricing from
VMware on the price list shall be determined by the ship-to address of the third
party reseller purchasing Products from Ingram.

By execution hereof, the signers certify they have read and agree to be bound by
this Addendum and are duly authorized to execute this Addendum on behalf of the
parties.

 

INGRAM MICRO INC.     VMWARE, INC. By:  

/s/ Jodi Honore

    By:  

/s/ Jennifer A. Parks

Name:   Jodi Honore     Name:   Jennifer A. Parks Title:   VP, Vendor Management
    Title:   Sr. Corporate Counsel Date:   March 27, 2009     Date:   March 30,
2009